THE THIRTEENTH COURT OF APPEALS

                                   13-13-00289-CV


 TEJANO CENTER FOR COMMUNITY CONCERNS, INC. D/B/A RAUL YZAGUIRRE
           CHARTER SCHOOL FOR SUCCESS AND JOHN DOE
                                 v.
  LAURA OLVERA, INDIVIDUALLY AND AS NEXT FRIEND OF LIZBETH OLVERA


                                   On Appeal from the
                  County Court at Law No. 3 of Cameron County, Texas
                           Trial Cause No. 2011-CCL-01348


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

August 29, 2014